     Case 1:20-cv-00346-DAD-JDP Document 11 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEROY GOMEZ,                                     Case No. 1:20-cv-00346-NONE-JDP
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS
13           v.                                        PETITION FOR LACK OF JURISDICTION
14    UNKNOWN,                                         (Doc. No. 10)
15                      Respondent.
16

17

18          Petitioner Leroy Gomez, a pretrial detainee facing criminal prosecution in state court,

19   proceeding without counsel here, has petitioned this court for a writ of mandamus directing the

20   Kern County Superior Court to review his claim of vindictive prosecution against the prosecutor

21   who handled his preliminary hearing in state court. (Doc. No. 1.) This matter was referred to a

22   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On

23   May 18, 2020, the assigned magistrate judge issued findings and recommendations construing the

24   petition as a motion for a writ of mandamus brought under the All Writs Act, 28 U.S.C. § 1651,

25   and recommending that the petition be dismissed for lack of jurisdiction because, generally, a

26   federal court cannot issue a writ of mandamus commanding action by a state or its agencies.

27   (Doc. No. 10.) The magistrate judge also recommended denying a certificate of appealability.

28   (Id.) The findings and recommendations were served on petitioner and contained notice that

                                                      1
     Case 1:20-cv-00346-DAD-JDP Document 11 Filed 07/16/20 Page 2 of 2

 1   objections thereto were due within 14 days of service. (Id.) Petitioner did not file any objections

 2   and the time to do so has passed.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court concludes that the findings and recommendations are supported by the record and proper

 6   analysis.

 7      Accordingly:

 8      1. The findings and recommendations issued on May 18, 2020 (Doc. No. 10) are adopted in

 9          full;

10      2. The petition for writ of mandamus (Doc. No. 1) is dismissed;

11      3. No certificate of appealability will issue; and

12      4. The Clerk of Court is directed to assign a district judge to this case for the purposes of

13          closure and to close this case.

14   IT IS SO ORDERED.
15
        Dated:      July 16, 2020
16                                                     UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
